                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                 *
MERCHANTS BONDING COMPANY,
                                                 *
       Plaintiff,
                                                 *
v.                                                   Civil Action No. PX-17-00365
                                                 *
CERTIFIED MAINTENANCE
COMPANY, INC., et al,                            *

       Defendants,                        *
                                       ******
                                 MEMORANDUM OPINION

       This memorandum opinion and order addresses Plaintiff Merchant Bonding Company’s

motion for default judgment, ECF No. 29. None of the three Defendants have filed a response,

and the time for doing so has passed. See Loc. R. 105.2.a. Pursuant to Local Rule 105.6, a

hearing is not necessary. For the following reasons, Plaintiff’s motion for default judgment is

granted.

       I.      Background

       On February 8, 2017, Plaintiff Merchants Bonding Company filed a complaint against

Defendants Certified Maintenance Company, Inc., (“CMC”) Mehdi Naimi-Ezami, and Lynette

Naimi-Ezami seeking reimbursement for losses and damages it allegedly incurred as a result of

issuing surety bonds to CMC for construction projects in Maryland. ECF No. 1. Mehdi and

Lynette Naimi-Ezami (the “Individual Defendants”) are the principals of CMC. Id.

       Plaintiff encountered several obstacles to proper service in this case. Plaintiff served

CMC through the Maryland State Department of Assessments and Taxation (“SDAT”) on

February 21, 2017. ECF No. 5. Serving the Individual Defendants proved difficult, and Plaintiff

ultimately left a copy of the Summons and Complaint with the manager of the Individual


                                                 1
Defendants’ private mailbox in Florida pursuant to one of Florida’s substitute service

provisions—Fla. Stat. Ann. § 48.031(6). On April 18, 2017, Plaintiff moved for clerk’s entry of

default against all of the Defendants pursuant to Rule 55(a) of the Federal Rules of Civil

Procedure. ECF No. 9. The Court granted this motion with respect to CMC, but denied it with

respect to the Individual Defendants because Plaintiff failed to prove that Plaintiff had actually

met Florida’s requirements for proper substitute service of process. ECF No. 10.

       Plaintiff moved for reconsideration of its order denying default with respect to the

Individual Defendants. ECF No. 11. Because the motion for reconsideration included an

affidavit detailing Plaintiff’s efforts to effectuate service of process on the Individual

Defendants, the Court granted the reconsideration motion and directed the clerk to enter default

under Rule 55(a). ECF No. 13.

       Four months after Plaintiff served Defendant CMC through SDAT, SDAT informed

Plaintiff that SDAT had failed to effectuate service due to “an unfortunate and unprecedented set

of circumstances” within the Department. ECF No. 20-1. Plaintiff then moved to reconsider the

order entering default as to CMC. ECF No. 20. The Court granted Plaintiff’s motion, vacated

the clerk’s entry of default, and reissued the summons as to CMC. ECF No. 21. CMC was then

properly served, and the clerk thereafter entered default under Rule 55(a) as to CMC. ECF Nos.

23, 25. On March 30, 2018, Plaintiff moved for default judgment against all defendants which

the Court now addresses.

       II.     Standard of Review

       Federal Rule of Civil Procedure 55(b) governs default judgments, which may be entered

by a clerk “[i]f the plaintiff’s claim is for a sum certain or a sum that can be made certain by

computation,” and the defendant is in default for failing to appear. Fed. R. Civ. P. 55(b)(1). If



                                                   2
the requested sum is neither certain nor ascertainable through computation, Rule 55(b)(2) affords

the Court broad discretion to ascertain evidence necessary to establish damages. Fed. R. Civ. P.

55(b)(2). Although “the Fourth Circuit has a strong policy that cases be decided on the merits,”

default judgment nevertheless “is available when the adversary process has been halted because

of an essentially unresponsive party.” Disney Enters. v. Delane, 446 F. Supp. 2d 402, 405 (D.

Md. 2006) (internal quotation marks and citations omitted). Whether to grant a default judgment

rests with the sound discretion of the Court. See SEC v. Lawbaugh, 359 F. Supp. 2d 418, 421 (D.

Md. 2005).

       In assessing the propriety of default judgment, the Court engages in a two-step inquiry:

First, the Court must decide “whether the unchallenged facts in plaintiff[’s] complaint constitute

a legitimate cause of action.” Agora Fin., LLC v. Samler, 725 F. Supp. 2d 491, 494 (D. Md.

2010). Second, if the Court finds liability is established, it must “make an independent

determination regarding the appropriate amount of damages.” Id. The Court may hold a hearing

to determine damages, or it may rely on detailed affidavits or other documentary evidence.

Lipenga v. Kambalame, 219 F. Supp. 3d 517, 525 (D. Md. 2016).

       III.    Discussion

       A. Liability

       Defendants have failed to answer the complaint, object to the entries of default, or

respond to the instant motion for default judgment. In light of Defendants’ failure to participate

in this case, the Court will exercise its discretion to entertain the motion for default judgment.

See Educ. Credit Mgmt. Corp. v. Optimum Welding, 285 F.R.D. 371, 373 (D. Md. 2012).

Accordingly, all of Plaintiff’s allegations—other than those pertaining to damages—are deemed

admitted. Fed. R. Civ. P. 8(b)(6).



                                                  3
        Plaintiff has averred that Defendants, as principals, failed to indemnify Plaintiff for losses

incurred on two surety bonds. Under Maryland law, “[i]ndemnification agreements and surety

bonds are contracts. Thus, a principal is liable to a surety under an indemnification agreement if

the principal breached the indemnification agreement by failing to indemnify the surety after the

surety incurred a loss on a bond.” Westfield Ins. Co. v. Site Maint., Inc., No. PWG-12-3145,

2013 WL 5964505, at *3 (D. Md. Nov. 6, 2013) (internal citations omitted). “In the

construction industry, it is standard practice for surety companies to require contractors for

whom they write bonds to execute indemnity agreements by which principals and their

individual backers agree to indemnify sureties against any loss they may incur as a result of

writing bonds on behalf of principals.” Developers Surety & Indemnity Co. v. Brantley

Development Group Inc. No. JFM-15-3465, 2016 WL 5868550 (D. Md. 2016) (citing Atl.

Contracting & Material Co. v. Ulico Cas. Co., 844 A.2d 460, 468 (Md. 2004)). “Moreover,

requiring Defendants to honor their obligations under the Indemnity Agreement is in the public

interest . . . because of the ‘vital role of sureties in the construction industry’ in providing

‘financial strength and credit’ to ensure that a contractor has the ‘ability to perform its

obligations.’” Travelers Cas. & Sur. Co. of Am. v. C.R. Calderon Constr., Inc., No. TDC-17-

0282, 2017 WL 2256600, at *5 (D. Md. May 22, 2017) (quoting Liberty Mut. Ins. Co. v.

Aventura Eng’g & Const. Corp., 534 F. Supp. 2d 1290, 1304 (S.D. Fla. 2008)).

        As pleaded in the Complaint, Defendants executed a general application and agreement

to indemnify Plaintiff in exchange for Plaintiff issuing performance and payment bonds and

underwriting such bonds on behalf of Defendants. ECF No. 29-2. Plaintiff has established that

Defendants were required to indemnify and reimburse Plaintiff for its losses. Plaintiff has also

established that Defendants failed to make such reimbursements in full, in violation of their



                                                   4
signed indemnity agreement. See generally ECF No. 1. The complaint makes plain that

Defendants are jointly and severally liable for the payment of amounts owed to Plaintiff. See

ECF No. 1. Therefore, the Court finds that default judgment as to liability is appropriate.

       B. Damages

       Federal Rule of Civil Procedure 54(c) provides that “[a] default judgment must not differ

in kind from, or exceed in amount, what is requested in the pleadings.” The Defendants as

indemnitors expressly and unconditionally promised and agreed to indemnify Plaintiff from any

and all liability, loss, and expense. See ECF No. 29-2. Plaintiff requests damages of

$278,913.86, as well as pre- and post-judgment interest.

       In support of the requested damages, Plaintiff attaches the indemnity agreement, ECF No.

29-3, as well as the promissory note executed by Defendants, ECF No. 29-4. Plaintiff also

attaches the Declaration of Michael E. Fisk, Claims Attorney for Merchants Bonding Company.

ECF No. 29-2. Fisk attests that Plaintiff, as surety, executed and delivered various performance

and payment bonds, with Defendants as principals. Id. Fisk also attests that as a result of

numerous claims and concomitant litigation asserted against the bonds, Plaintiff incurred

$821,561.35 in losses, cost, expenses, and attorneys’ fees. Id. Plaintiff has recovered

$542,647.49 from Defendants, which leaves an outstanding balance of $278,913.86. Based on

the record evidence, Plaintiff has established that it is owed $278,913.86.

       As to Plaintiff’s request for prejudgment interest, Plaintiff has not provided sufficient

information for the Court to calculate the interest owed. “In a diversity case, prejudgment

interest is a matter of state substantive law,” and so the Court applies the law of the applicable

state. Hartford Underwriters Ins. Co. v. Trinity Prot. Servs. Inc., No. TDC-17-0129, 2017 WL

3205734, at *4 (D. Md. July 28, 2017) (citing Hitachi Credit Am. Corp. v. Signet Bank, 166 F.3d



                                                  5
614, 633 (4th Cir. 1999)). Prejudgment interest in Maryland is “allowable as a matter for right”

in actions “under contracts providing for the payment of interest.” Baker’s Exp., LLC v.

Arrowpoint Capital Corp., No. ELH-10-2508, 2012 WL 4370265, at *27 (D. Md. Sept. 20,

2012) (quoting Buxton v. Buxton, 363 Md. 634, 770 A.2d 152 (2001)). Here, the parties

explicitly contracted for the payment of interest. ECF No. 29-2 ¶2. Maryland’s prejudgment

interest rate is six percent. Md. Const. art. III, § 57; First Virginia Bank v. Settles, 322 Md. 555,

566 (1991).

       Plaintiffs have not supplied the facts necessary for the Court to calculate prejudgment

interest, such as the date that Defendants breached or defaulted under the agreement. Because

the Court cannot ascertain the date of default, it cannot calculate the prejudgment interest from

default to judgment. Plaintiff will be granted fourteen days to supplement the record, and if

prejudgment interest is ascertainable thereafter, the Court will amend the Order granting default

judgment.

       Post-judgment interest is governed by a federal statute which provides that “[i]nterest

shall be allowed on any money judgment in a civil case recovered in a district court.” 28 U.S.C.

§ 1961. Post-judgment interest is determined at the federal statutory rate. 28 U.S.C. § 1961(b).

Because Plaintiff is entitled to recovery of post-judgment interest by operation of law, the Court

need not award it here. See Choice Hotels, Int’l, Inc. v. Shree Navdurga, LLC, No. DKC-11-

2893, 2012 WL 5995248, at *3 (D. Md. Nov. 29, 2012).




                                                  6
       IV.    Conclusion

       For the foregoing reasons, Plaintiff Merchants Bonding Company’s motion for default

judgment in the amount of $278,913.86 is GRANTED. Plaintiff’s request for prejudgment

interest is DENIED without prejudice and with leave to supplement the record within fourteen

days. A separate Order follows.



 11/2/2018                                                          /S/
Date                                               Paula Xinis
                                                   United States District Judge




                                              7
